Citation Nr: 1824743	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  17-11 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel






INTRODUCTION

The Veteran had honorable active duty service with the United States Army from November 1943 to February 1946.  The Veteran is a World War II Era Veteran.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service connected disabilities do not render him unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA Duty to Notify and Assist

VA has a duty to notify and assist veteran in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. §§ 3.340(a)(1), 4.15.  

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (a) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (2003).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. At 363.

The Veteran is service connected for bilateral hearing loss, with a rating of 50 percent effective January 22, 2016, and tinnitus, with a rating of 10 percent effective November 28, 2007.  Effective January 22, 2016, the Veteran's combined rating is 60 percent.  The Veteran's hearing loss and tinnitus pertain to a single body system.  See 38 C.F.R. § 4.16(a)(3).  Thus, the Veteran meets the required rating criteria as outlined above.  See 38 C.F.R. § 4.16.

The Veteran has an eighth grade education and has 30 years of experience as a steel worker.  See Veterans Application for Increased Compensation based on Unemployability, dated April 2016.  There is no evidence of additional work experience listed on this form.  In a March 2008 VA audiology evaluation, the Veteran reported that he had worked in maintenance in a steel mill for 35 years.

With regard to applicable clinical evidence, the Veteran underwent three audiological examinations.  The Veteran received VA examinations in February 2016 and January 2017.  He also received a private audiological evaluation in May 2016.

The February 2016 VA Examination determined the severity of the Veteran's hearing loss.  See VA Examination, dated February 2016.  The results of the audiological evaluation in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
80
80
80
LEFT
40
60
85
85
90

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 52 percent in the left ear.  Additionally, the Veteran indicated that he had difficulty hearing in noisy environments, difficulty hearing in group settings, and difficulty hearing from a distance.  He had difficulty understanding the television and reported being unable to hear his wife unless his hearing aids were in.  With regard to his tinnitus, the Veteran stated: "I'm used to it now.  It doesn't bother me as much anymore."

The Veteran underwent a private audiological evaluation in May 2016.  See Private Treatment Records, dated May 2016.  The results of the authorized audiological evaluation in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
80
90
90
LEFT
25
60
75
90
90

Speech audiometry revealed speech recognition ability of 32 percent in the right ear and of 24 percent in the left ear.  The private examiner opined that the Veteran was unemployable in her opinion.  She stated that the Veteran should avoid any environment which requires normal hearing or good speech understanding.  The examiner further opined that the Veteran's hearing would prevent verbal communication face to face as well as by telephone.  She opined that this would be a safety risk in any job involving transportation, driving, or being around heavy or moving machinery.  The examiner found that the Veteran's hearing would impair any job assignment with or without adaptation.

The VA Examination in January 2017 revealed the following in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
75
85
90
LEFT
30
55
75
85
100

See VA Examination, dated January 2017.  Speech audiometry revealed speech recognition ability of 52 percent in the right ear and of 82 percent in the left ear.  The Veteran stated that he could not make out words and that it is frustrating.  Additionally, he stated that he could not hear high pitch sounds.

However, the evidence of record does not support a finding that the Veteran is unemployable due to his service connected disabilities.

The record indicates that the Veteran is capable of hearing sufficient to perform skills as a maintenance worker.  A maintenance worker is not required to hear frequent instructions and the Veteran admitted that, with his hearing aids, he was able to hear his wife.  See VA Examination, dated February 2016.  Moreover, the Veteran reported that he had worked in maintenance in the steel mills for 35 years and that he had worn the ear protection issued by his employer.  See VA examinations, dated March 2008 and February 2014.  Also, although the private audiologist found that the Veteran would have safety concerns around transportation or moving machinery, these skills are not required for maintenance positions.  See Private Treatment Record, dated May 2016.  Further, the Veteran admitted that his tinnitus did not bother him much anymore and he had learned to live with it.  See VA Examination, dated February 2016.  As such, there is no evidence that the Veteran's tinnitus limits his occupational function.

The Board has considered all of the evidence of record and finds that the evidence of most probative weight is with the two VA examinations.  See VA Examination, dated February 2016; VA Examination, dated January 2017.  These examinations revealed that, while the Veteran has significant hearing loss, the Veteran is able to understand greater than 50 percent of verbal communication.  Id.  While the Veteran reported difficulty with understanding the television, he reported being able to understand his wife when wearing his hearing aid.  See VA Examination, dated February 2016.  These examiners were licensed medical professionals, competent to perform an assessment and opine as to the severity of the Veteran's hearing loss and tinnitus, including any functional deficits, based upon the test results.  See VA Examination, dated February 2016; VA Examination, dated January 2017.  Moreover, the VA examinations were generally consistent with each other with all measures except the left ear speech discrimination.  Id.  Given that these examinations considered all of the evidence of record and were generally consistent, these examinations are afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

While the Board has considered the audiological evaluation and opinion of the Veteran's private examiner, the Board affords this opinion limited probative weight.  
The speech recognition results in the May 2016 private audiological evaluation are significant outliers from other hearing test results, both before and after this examination, despite the pure tone threshold testing being generally consistent.  See VA Examination, dated February 2016; Private Treatment Records, dated May 2016; VA Examination, dated January 2017.  The private audiologist did not address the fact that the Veteran wore hearing protection that was issued by his employer during his long career working in steel mill maintenance, suggesting that he was able to successfully perform his job without face-to-face communication or communication via telephone.  Moreover, the Veteran has not alleged that his prior work experience was around heavy or moving machinery.  Indeed, the Veteran has reported working in maintenance in the steel mills and has not otherwise indicated that his prior work experience in transportation, driving, and/or being around heavy or moving machinery.  See March 2008 VA examination report.

The issue of whether the Veteran is able to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a legal determination, not a medical one.  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009).

The Board has considered the Veteran's employability in consideration of the combined effects of his service-connected impairments.  As noted above, the totality of the evidence suggests that the Veteran cannot perform employment as a maintenance worker, such as the employment that he successfully performed for more 30 years.  See Veterans Application for Increased Compensation based on Unemployability, dated April 2016.  As such, none of the Veteran's service-connected disabilities, either singularly or in combination, prevent employment as a laborer and therefore they do not render him unemployable.

In sum, the totality of the evidence does not support a finding that the Veteran's service-connected disabilities, alone or in combination, are of sufficient severity to produce unemployability.  Therefore, based on the evidence of record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to TDIU is denied.


____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


